 

Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”) is made as of November 1, 2010 by and among Churchill Downs
Incorporated, a Kentucky corporation (the “Borrower”), the Guarantors, the
financial institutions listed on the signature pages hereto as the “Lenders”
referred to below and JPMorgan Chase Bank, N.A., as the agent (the “Agent”) and
the collateral agent (the “Collateral Agent” and collectively with the Agent,
the “Agents”) for the Lenders. Capitalized terms used but not otherwise defined
herein shall have the respective meanings given to them in the “Credit
Agreement” referred to below.

W I T N E S S E T H:

WHEREAS, the signatories hereto are parties to that certain Second Amended and
Restated Credit Agreement, dated as of December 22, 2009, by and among the
Borrower, the Guarantors, the financial institutions from time to time parties
thereto (the “Lenders”) and the Agent (as the same may from time to time be
amended, restated, supplemented or otherwise modified, the “Credit Agreement”);

WHEREAS, the parties hereto have agreed to amend the Credit Agreement on the
terms and conditions set forth herein;

WHEREAS, the Borrower has requested the Lenders to consent (such consent, the
“Acquisition Consent”) to the Acquisition (the “Harlow’s Acquisition”) by the
Borrower of Harlow’s Casino Resort & Hotel (the “Target”);

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Guarantors, the Lenders and the Agents have agreed to the following amendment to
the Credit Agreement.

1. Amendments. Effective as of the date hereof and subject to the satisfaction
of the conditions precedent set forth in Section 3 below, the Credit Agreement
is hereby amended as follows:

(a) The definitions of “Aggregate Commitment”, “Commitment Schedule” and
“Excluded Subsidiaries” set forth in Section 1.1 of the Credit Agreement are
amended and restated in their entirety as follows:

“ “Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.
The Aggregate Commitment on the Amendment No. 1 Effective Date is Three Hundred
and Seventy-Five Million and 00/100 Dollars ($375,000,000).”

“ “Commitment Schedule” means the Schedule identifying each Lender’s Commitment
as of the Amendment No. 1 Effective Date attached hereto and identified as
such.”

“ “Excluded Subsidiaries” means any Excluded Entity which is a Subsidiary of any
of the Loan Parties. The Excluded Subsidiaries on the Amendment No. 1 Effective
Date are: Tracknet, LLC, BRIS Data Corporation, TSN Data Corporation, CD
ContentCo HC, LLC, a Delaware limited liability company, CD HRTV HC, LLC, a
Delaware limited liability company and United Tote Company Canada.”



--------------------------------------------------------------------------------

 

(b) The following definitions are added to Section 1.1 of the Credit agreement
in their appropriate alphabetical order therein:

“ “Amendment No. 1 Effective Date” means November 1, 2010.”

“ “Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.”

“ “First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower or its Domestic Subsidiaries (other than a
Domestic Subsidiary which is owned by a Foreign Subsidiary) directly owns or
Controls more than 50% of such Foreign Subsidiary’s issued and outstanding
Equity Interests.”

“ “Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.”

(c) Section 6.18 of the Credit Agreement is hereby amended to delete the
reference therein to “$15,000,000” and to substitute “$20,000,000” therefor.

(d) Section 9.14 of the Credit Agreement is hereby amended to add the following
sentence to the end of such Section:

“Notwithstanding anything in this Agreement to the contrary, no Subsidiary that
is a Foreign Subsidiary (or a Domestic Subsidiary owned by a Foreign Subsidiary)
shall be required to become a Guarantor hereunder or to otherwise comply with
the requirements of this Section 9.14 to the extent such Subsidiary acting as a
Guarantor would create adverse tax consequences for the Borrower, provided, that
unless the Collateral Agent determines that such pledge would not, in light of
the cost and expense associated therewith, provide material credit support for
the benefit of the Lenders pursuant to legally valid, binding and enforceable
pledge agreements, each First Tier Foreign Subsidiary shall be required (by such
time as is requested by the Collateral Agent) to have 65% of its ownership
interests pledged by the Loan Party which holds the ownership interest in such
First Tier Foreign Subsidiary.”

(e) The Commitments of certain of the Lenders (the “Increasing Lenders”) are
hereby increased as set forth in the Commitment Schedule on Annex A attached
hereto. Accordingly, the Commitment Schedule attached to the Credit Agreement is
hereby amended and restated in its entirety in the form attached hereto as Annex
A. The Borrower hereby agrees to compensate each Lender for any and all losses,
costs and expenses incurred by such Lender in connection with the sale and
assignment of any Eurodollar Loans and the reallocation described in
Section 3(a) below (unless such compensation is waived by such Lender in its
sole discretion), in each case on the terms and in the manner set forth in
Section 3.4 of the Credit Agreement

(f) The Pricing Schedule attached to the Credit Agreement is hereby amended and
restated in its entirety in the form attached hereto as Annex B.

2. Consent. Subject to the satisfaction of the conditions set forth in Section 3
below, the Required Lenders hereby grant the Acquisition Consent so long as
(A) the purchase price payable by the Borrower and its Subsidiaries in
connection with the Harlow’s Acquisition does not exceed $140,000,000

 

2



--------------------------------------------------------------------------------

plus any amount paid by the Borrower on the date the Harlow’s Acquisition is
closed as a working capital adjustment, (B) the Harlow’s Acquisition is
consummated no later than March 31, 2011, (C) the Borrower and its Subsidiaries
comply with the requirements of Section 9.14 of the Credit Agreement with
respect to the Harlow’s Acquisition and (D) the Borrower delivers to the Agent,
on or no more than 5 Business Days prior to the consummation of the Harlow’s
Acquisition, an Acquisition Compliance Certificate in the form of Exhibit M to
the Credit Agreement (the “Harlow’s Acquisition Certificate”), demonstrating pro
forma compliance with those provisions of the Credit Agreement identified in
Section 6.13(g) of the Credit Agreement at the time of, and immediately after
giving effect to, the consummation of the Harlow’s Acquisition.

3. Conditions of Effectiveness. This Amendment shall become effective and be
deemed effective as of the date hereof, if, and only if, (a) the Agent shall
have administered the reallocation of the Aggregate Outstanding Credit Exposure
on the Amendment No. 1 Effective Date ratably among the Lenders after giving
effect to the increase in the Aggregate Commitment set forth in Section 1,
(b) the Agent shall have received (i) counterparts of this Amendment duly
executed by the Borrower, the Guarantors and each Lender, (ii) such opinions,
instruments and documents as are reasonably requested by the Agent and (iii) for
the account of each Increasing Lender, an amendment fee in an amount equal to
0.30% of the amount of the increase in such Lender’s Commitment pursuant to this
Amendment and (c) the Borrower shall have paid all of the fees of the Agents and
their Affiliates (including, to the extent invoiced, reasonable attorneys’ fees
and expenses of the Agents) in connection with this Amendment and the other Loan
Documents.

4. Representations and Warranties of the Loan Parties. The Loan Parties jointly
and severally hereby represent and warrant as follows:

(a) Each Loan Party has the power and authority and legal right to execute and
deliver this Amendment and the Credit Agreement (as modified hereby) and to
perform its obligations hereunder and thereunder. The execution and delivery by
each Loan Party of this Amendment and the performance of its obligations
hereunder and under the Credit Agreement (as modified hereby) have been duly
authorized by proper corporate proceedings, and this Amendment and the Credit
Agreement (as modified hereby) constitute legal, valid and binding obligations
of such Loan Party, enforceable against such Loan Party in accordance with its
terms except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally.

(b) As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default or Unmatured Default has occurred and is continuing and (ii) the
representations and warranties of the Loan Parties set forth in the Credit
Agreement (as modified hereby) and the other Loan Documents are true and correct
in all material respects except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.

5. Reference to and Effect on the Credit Agreement and Loan Documents.

(a) Upon the effectiveness of this Amendment, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as modified hereby. This Amendment is a Loan
Document pursuant to the Credit Agreement and shall (unless expressly indicated
herein or therein) be construed, administered, and applied, in accordance with
all of the terms and provisions of the Credit Agreement.

(b) Each Loan Party, by its signature below, hereby (i) agrees that this
Amendment and the transactions contemplated hereby shall not limit or diminish
the obligations of the Company arising

 

3



--------------------------------------------------------------------------------

under or pursuant to the Credit Agreement and the other Loan Documents to which
it is a party, (ii) reaffirms all of its obligations under the Credit Agreement
and each and every other Loan Document to which it is a party (including,
without limitation, each applicable Collateral Document), (iii) reaffirms all
Liens on the Collateral which have been granted by it in favor of the Agent (for
itself and the Lenders) pursuant to any of the Loan Documents, and
(iv) acknowledges and agrees that, except as specifically modified above, the
Credit Agreement and all other Loan Documents executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
reaffirmed, ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Agent or the Lenders, nor constitute a waiver of or consent to any
modification of any provision of the Credit Agreement or any other Loan
Documents executed and/or delivered in connection therewith.

6. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
COMMONWEALTH OF KENTUCKY, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by means of facsimile
or electronic transmission), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.

*******

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

BORROWER: CHURCHILL DOWNS INCORPORATED By:  

/s/ William E. Mudd

Name:   William E. Mudd Title:   Executive Vice President and Chief Financial
Officer GUARANTORS: CHURCHILL DOWNS MANAGEMENT COMPANY, LLC, as a Guarantor By  

/s/ William E. Mudd

  Name: William E. Mudd   Title: Treasurer CHURCHILL DOWNS INVESTMENT COMPANY,
as a Guarantor By  

/s/ Rebecca C. Reed

  Name: Rebecca C. Reed   Title: Secretary CHURCHILL DOWNS SIMULCAST
PRODUCTIONS, LLC, as a Guarantor By  

/s/ Rebecca C. Reed

  Name: Rebecca C. Reed   Title: Secretary CHARLSON INDUSTRIES, INC., as a
Guarantor By  

/s/ Rebecca C. Reed

  Name: Rebecca C. Reed   Title: Secretary

Signature Page to Amendment No. 1 to

Churchill Downs Incorporated et al Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

CALDER RACE COURSE, INC., as a Guarantor By  

/s/ William E. Mudd

  Name: William E. Mudd   Title: Treasurer TROPICAL PARK, INC., as a Guarantor
By  

/s/ William E. Mudd

  Name: William E. Mudd   Title: Treasurer ARLINGTON PARK RACECOURSE, LLC, as a
Guarantor By  

/s/ Rebecca C. Reed

  Name: Rebecca C. Reed   Title: Secretary ARLINGTON OTB CORP., as a Guarantor
By  

/s/Rebecca C. Reed

  Name: Rebecca C. Reed   Title: Treasurer QUAD CITY DOWNS, INC., as a Guarantor
By  

/s/ Rebecca C. Reed

  Name: Rebecca C. Reed   Title: Treasurer CHURCHILL DOWNS LOUISIANA HORSERACING
COMPANY, L.L.C., as a Guarantor By  

/s/ Rebecca C. Reed

  Name: Rebecca C. Reed   Title: Treasurer CHURCHILL DOWNS LOUISIANA VIDEO POKER
COMPANY, L.L.C., as a Guarantor By  

/s/ Rebecca C. Reed

  Name: Rebecca C. Reed   Title: Secretary

 

Signature Page to Amendment No. 1 to

Churchill Downs Incorporated et al Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

VIDEO SERVICES, INC., as a Guarantor By  

/s/ Rebecca C. Reed

  Name: Rebecca C. Reed   Title: Treasurer
CHURCHILL DOWNS TECHNOLOGY INITIATIVES COMPANY, as a Guarantor By  

/s/ Bradley K. Blackwell

  Name: Bradley K. Blackwell   Title: Vice President
CHURCHILL DOWNS ENTERTAINMENT GROUP, LLC, as a Guarantor By  

/s/ Rebecca C. Reed

  Name: Rebecca C. Reed   Title: Secretary

 

Signature Page to Amendment No. 1 to

Churchill Downs Incorporated et al Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Lender, as Agent and as Collateral Agent By:  

/s/ Timothy K. Boyle

Name:   Timothy K. Boyle Title:   Senior Vice President

 

Signature Page to Amendment No. 1 to

Churchill Downs Incorporated et al Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Shelly B. Stephenson

Name:   Shelly B. Stephenson Title:   Vice President

 

Signature Page to Amendment No. 1 to

Churchill Downs Incorporated et al Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Joseph C. Hensley

Name:   Joseph C. Hensley Title:   Vice President

 

Signature Page to Amendment No. 1 to

Churchill Downs Incorporated et al Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, as a Lender By:  

/s/ David O’Neal

Name:   David O’Neal Title:   Vice President

 

Signature Page to Amendment No. 1 to

Churchill Downs Incorporated et al Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Thomas P. Crockett

Name:   Thomas P. Crockett Title:   Senior Vice President

 

Signature Page to Amendment No. 1 to

Churchill Downs Incorporated et al Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Johnny L. Perry

Name:   Johnny L. Perry Title:   Senior Vice President

 

Signature Page to Amendment No. 1 to

Churchill Downs Incorporated et al Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

ANNEX A

COMMITMENT SCHEDULE

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 75,000,000   

PNC BANK, NATIONAL ASSOCIATION

   $ 75,000,000   

U.S. BANK, NATIONAL ASSOCIATION

   $ 60,000,000   

FIFTH THIRD BANK

   $ 55,000,000   

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 55,000,000   

BRANCH BANKING AND TRUST COMPANY

   $ 55,000,000   

AGGREGATE COMMITMENT

   $ 375,000,000   



--------------------------------------------------------------------------------

 

ANNEX B

PRICING SCHEDULE

 

APPLICABLE MARGIN

   LEVEL
I
STATUS     LEVEL
II
STATUS     LEVEL
III
STATUS     LEVEL
IV
STATUS     LEVEL
V
STATUS     LEVEL
VI
STATUS     LEVEL
VII
STATUS  

Eurodollar Rate

     1.625 %      1.875 %      2.125 %      2.375 %      2.625 %      2.875 %   
  3.125 % 

Floating Rate

     0.625 %      0.875 %      1.125 %      1.375 %      1.625 %      1.875 %   
  2.125 % 

 

APPLICABLE FEE RATE

   LEVEL
I
STATUS     LEVEL
II
STATUS     LEVEL
III
STATUS     LEVEL
IV
STATUS     LEVEL
V
STATUS     LEVEL
VI
STATUS     LEVEL
VII
STATUS  

Commitment Fee

     0.25 %      0.30 %      0.35 %      0.40 %      0.45 %      0.45 %     
0.45 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(i) or (ii).

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.00 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
greater than or equal to 1.00 to 1.00 and less than 1.50 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is greater than or equal to 1.50 to 1.00 and less than 2.00 to
1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is greater than or equal to 2.00 to 1.00 and
less than 2.50 to 1.00.

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, (i) the Borrower has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Leverage Ratio is greater than or equal to 2.50 to 1.00 and
less than 3.00 to 1.00.



--------------------------------------------------------------------------------

 

“Level VI Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status, Level III
Status, Level IV Status or Level V Status and (ii) the Leverage Ratio is greater
than or equal to 3.00 to 1.00 and less than 3.25 to 1.00.

“Level VII Status” exists at any date if the Borrower has not qualified for
Level I Status, Level II Status, Level III Status, Level IV Status, Level V
Status or Level VI Status.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status, Level VI Status and Level VII Status.

If at any time the Borrower fails to deliver the Financials to the Agent on or
before the date such statements or certificates are due, Level VII Status shall
be deemed applicable for the period commencing five (5) business days after such
required date of delivery and ending on the date which is five (5) business days
after such statements or certificates are actually delivered, after which the
Status shall be determined in accordance with the table above as applicable.

Except as otherwise provided in the paragraph below, adjustments, if any, to the
Status then in effect shall be effective five (5) business days after the Agent
has received the applicable financial statements and certificates (it being
understood and agreed that each change in Status shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change).

Notwithstanding the foregoing, upon the date of delivery of the Harlow’s
Acquisition Certificate, the Status set forth in the Harlow’s Acquisition
Certificate shall be deemed to be applicable, and adjustments to the Status then
in effect shall thereafter be effected in accordance with the preceding
paragraphs.